Name: Commission Regulation (EC) NoÃ 1268/2004 of 9 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 10.7.2004 EN Official Journal of the European Union L 240/1 COMMISSION REGULATION (EC) No 1268/2004 of 9 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 9 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 52,9 999 52,9 0707 00 05 052 88,8 999 88,8 0709 90 70 052 76,9 999 76,9 0805 50 10 382 55,2 388 60,5 508 63,6 524 57,7 528 56,8 999 58,8 0808 10 20, 0808 10 50, 0808 10 90 388 80,4 400 112,9 404 116,8 508 67,9 512 75,0 528 75,3 720 71,5 804 96,0 999 87,0 0808 20 50 052 95,0 388 104,9 512 90,9 528 75,2 999 91,5 0809 10 00 052 211,1 624 203,1 999 207,1 0809 20 95 052 282,8 068 222,3 400 313,5 999 272,9 0809 30 10, 0809 30 90 052 152,4 624 75,4 999 113,9 0809 40 05 512 91,6 624 194,0 999 142,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.